Exhibit 10.4

 



FIRST AMENDMENT TO 

AGREEMENT OF SALE AND PURCHASE

[Perdido Key-Parcels B1 and A1 through A5]

 

THIS FIRST AMENDMENT TO AGREEMENT OF SALE AND PURCHASE (herein called this
“Amendment”) is made and entered into as of September 20, 2012 (“Amendment
Effective Date”), by and between WCI COMMUNITIES, LLC, a Delaware limited
liability company (herein called “Seller”); and MLD, LLC, a Delaware limited
liability company (herein called “Buyer”).

 

WHEREAS, Seller and Buyer have executed and entered into that certain Agreement
of Sale and Purchase dated effective as of June 22, 2012 (herein called the
“Agreement”) and

  

WHEREAS, Seller and Buyer desire to amend the Agreement as set forth below.

  

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:

 

1.Defined Terms: Defined and capitalized terms in this Amendment will have the
same meaning as defined and capitalized in the Agreement, unless otherwise
indicated in this Amendment.

 

2.Recitals: The recitals set forth above are true and correct and hereby
incorporated in their entirety by reference.

 

3.Extension of the Inspection Period. Notwithstanding any of the terms and
provisions set forth in the Agreement to the contrary, including, without
limitation, Section 7.1 thereof, Seller and Buyer agree that the date of
expiration of the Inspection Period shall be November 30, 2012.

 

4.Initial Deposit. The second and third sentences of the last paragraph of
Section 2.2(c) are hereby deleted, amended and restated as follows:

 

“The Initial Deposit is non-refundable to Buyer effective on the Amendment
Effective Date, unless: (a) Buyer’s conditions precedent to Closing set forth in
Section 6.1 (a) are not satisfied or waived by Buyer, or (b) as otherwise
provided in Section 3.1, or (c) if Buyer has not obtained a written commitment
from a flag/brand hotel as described in Section 13.23 of the Agreement on or
prior to the expiration of the Inspection Period (“Hotel Commitment”) and Buyer
terminates the Agreement as provided in Section 7.2. Buyer agrees to promptly
provide a copy of the Hotel Commitment to Seller when received by Buyer. If
Buyer does not terminate the Agreement as provided in Section 7.2 of the
Agreement and delivers the Additional Deposit to Escrow Agent as provided in
Section 2.2 (a), the Deposit shall be non-refundable to Buyer unless Buyer’s
conditions precedent to Closing set forth in Section 6.1 (a) are not satisfied
(or waived by Buyer), or as otherwise provided in Section 3.1.”

 



1

 

 

5.Termination of Agreement. The last sentence of Section 7.2 of the Agreement is
hereby deleted, amended and restated as follows:

 

“In the event Buyer terminates the Agreement pursuant to Section 7.2, the
Agreement shall by null and void, the Initial Deposit shall be promptly
delivered by Escrow Agent to Seller (unless Buyer has not obtained the Hotel
Commitment by the expiration of the Inspection Period), and subject to Section
7.1 and 7.3 and Section 10 of the Agreement, the parties shall have no further
rights or obligations hereunder. The parties agree that the initial Deposit
shall be refunded by Escrow Agent to Buyer in the event that Buyer terminates
the Agreement on or prior to the expiration of the Inspection Period pursuant to
Section 7.2 and Buyer has not obtained the Hotel Commitment by such date.”

 

6.Permit Modification. The last sentence of Section 13.19 of the Agreement is
hereby deleted, amended and restated as follows:

 

“Notwithstanding anything to the contrary in this Agreement, if Seller has not
obtained the permit Modification on or before March 29, 2013, this Agreement
shall automatically terminate, the Deposit shall be refunded to Buyer, and
subject to Sections 7.1, 7.3 and 10, the parties shall have no further rights or
obligations hereunder”.

 

7.Miscellaneous.

 

a)Ratification. The Agreement, as amended by this Amendment, is hereby ratified
and affirmed.

 

b)Entire Agreement. The Agreement, as amended by this Amendment, contains the
entire agreement of the parties with respect to the subject matter thereof and
hereof, and all representations, warranties, inducements, promises or
agreements, oral or otherwise, between the parties not embodied in the
Agreement, as amended by this Amendment, shall be of no force or effect.

 

c)Conflict. In the event of a conflict between the terms of this Amendment and
the Agreement, the terms of this Amendment shall control.

 

d)Multiple Counterparts. This Amendment may be executed in a number of identical
counterparts. If so executed, each of such counterparts shall be deemed an
original for all purposes, and such counterparts shall, collectively, constitute
one Amendment.

 



2

 

 

e)Facsimile or PDF Signatures. For purposes of this Amendment, signatures
delivered by facsimile or as a PDF attached to an e-mail shall be as binding as
originals upon the parties so signing.

 

f)Headings. The use of headings. Captions and number of the contents of
particular sections are inserted only for the convenience of identifying and
indexing various provisions in this Amendment and shall not be construed as a
part of this Amendment or as a limitation on the scope of any of the terms or
provisions of this Amendment.

 

g)Parties. This Amendment shall be binding upon the parties hereto and their
respective successors and permitted assigns.

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
set forth above.

 

 

 

SELLER:

 

WCI COMMUNITIES, LLC,

a Delaware limited liability company

  

 

By: /s/ John Ferry

       John Ferry, Vice President

Date: 11/29/2012

 

 

 

BUYER:

 

MLD, LLC,

a Delaware limited liability company

  

 

By: /s/ P.K. Smartt

Its: Managing Member 

Date: 11/29/2012

 

 

 



3

